Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 6 – 12 are pending in this application. Claims 6, 10 and 12 are independent.

Priority

Specification
The title of the invention – "ERRONEOUS DETECTION DETERMINATION APPARATUS AND ERRONEOUS DETECTION DETERMINATION METHOD", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MORITA, Takanori (US-20090244274-A1, hereinafter simply referred to as Morita) in view of Hanita, Kiyoto (US-20140112580-A1, hereinafter simply referred to as Hanita).

Regarding independent claims 6 and 12, Morita teaches:
An erroneous detection determination method (See at least Morita, ¶ [0064], FIG. 8, "…the flow chart shown in FIGS. 1, 8…"), comprising: acquiring image data indicating an image of a driver (See at least Morita, ¶ [0029], FIGS. 1, 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…"); extracting an eye area (e.g., FIG. 5A of Morita) in the image by using the image data acquired (See at least Morita, ¶ [0029], FIGS. 1, 5, 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…"); detecting an eyelid in the eye area extracted (See at least Morita, ¶ [0029, 0051], FIGS. 1, 5 – 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…", "…The CPU 24 sets an upper eyelid searching area A (i.ltoreq.x.ltoreq.j, n.ltoreq.y.ltoreq.m) as shown in FIG. 5A and FIG. 5B, and then detects a horizontal edge line in which a brightness value is changed from bright to dark on the upper eyelid searching area A using a sobel filter for detecting horizontal edge (FIG. 3B) as shown in FIG. 6…"); calculating an eyelid reliability (e.g., reliability value of Morita) by using luminance information (e.g., brightness value of Morita) of the eye area extracted and positional information (e.g., position of eyelid in Morita) of the eyelid detected (See at least Morita, ¶ [0029, 0051, 0058], FIGS. 1, 5 – 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…", "…The CPU 24 sets an upper eyelid searching area A (i.ltoreq.x.ltoreq.j, n.ltoreq.y.ltoreq.m) as shown in FIG. 5A and FIG. 5B, and then detects a horizontal edge line in which a brightness value is changed from bright to dark on the upper eyelid searching area A using a sobel filter for detecting horizontal edge (FIG. 3B) as shown in FIG. 6…", "…the CPU 24 detects the edges that brightness value changes from dark to bright in the rotated scanning window, and calculates the reliability value of the detected edge group. In this regard, the reliability value is calculated based on a value dividing number of edges included in the rotated scanning window by a distance between the position of centroid of the upper eyelid and the edge group within the scanning window…"); and wherein the eyelid reliability is calculated using inner products (e.g., differential value of pixels as disclosed in Morita) of respective luminance vectors obtained from the luminance information and respective normal vectors (e.g., edge lines as disclosed in Morita) of an eyelid line obtained from the positional information (See at least Morita, ¶ [0029, 0051, 0055, 0058], FIGS. 1, 5 – 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…", "…The CPU 24 sets an upper eyelid searching area A (i.ltoreq.x.ltoreq.j, n.ltoreq.y.ltoreq.m) as shown in FIG. 5A and FIG. 5B, and then detects a horizontal edge line in which a brightness value is changed from bright to dark on the upper eyelid searching area A using a sobel filter for detecting horizontal edge (FIG. 3B) as shown in FIG. 6…", "…The CPU 24 detects edges that brightness value changes from dark to bright by scanning the scanning windows C1, C2 in the lower eyelid searching areas B1, B2…when a value processed by the sobel filter for detecting the horizontal edge from the upper portion to the lower portion in the searching window A is positive, and the absolute value of a pixel exceeds the threshold value of the horizontal sobel threshold for detecting the eyelid, the pixel is detected as the edge…", "…the CPU 24 detects the edges that brightness value changes from dark to bright in the rotated scanning window, and calculates the reliability value of the detected edge group. In this regard, the reliability value is calculated based on a value dividing number of edges included in the rotated scanning window by a distance between the position of centroid of the upper eyelid and the edge group within the scanning window…").
Morita teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Morita does not expressly disclose the concept of determining that the eyelid has not been properly detected, when the eyelid reliability calculated is less than a first threshold value.
(See at least Hanita, ¶ [0044, 0045], FIG. 2, "…the ECU 30 determines whether the detection of the positions of the upper and lower eyelids by the eyelid detection unit 34 in Step S4 is correct (Step S5)…", "…the eyelid detection unit 34 is likely to falsely detect the curve projected onto the edge which is generated in the vicinity of the boundary of the pixel pattern of the LED light…"), when the eyelid reliability calculated is less than a first threshold value (See at least Hanita, ¶ [0044, 0045, ], FIGS. 2, 8 and 10, "…the ECU 30 determines whether the detection of the positions of the upper and lower eyelids by the eyelid detection unit 34 in Step S4 is correct (Step S5)…", "…the eyelid detection unit 34 is likely to falsely detect the curve projected onto the edge which is generated in the vicinity of the boundary of the pixel pattern of the LED light…", "…As shown in FIGS. 8 and 10, when the eyelid detection unit 34 correctly detects the positions of the upper and lower eyelids…the distribution of the pixel values K in the X direction is not greater than a predetermined threshold value, but is represented as a flat curve…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of determining that the eyelid has not been properly detected, when the eyelid reliability calculated is less than a first threshold value as disclosed in the device of Hanita to modify the known and similar device of Morita for the desirable and advantageous purpose of providing an eyelid detection device which can prevent errors in the detection of the positions of the upper and lower eyelids even when a pixel pattern similar to the pixel pattern of the red eye is arranged in the vicinity of the red eye, as discussed in Hanita (See ¶ [0006]); thereby, helping to improve the overall system robustness by providing an eyelid detection device which can prevent errors in the detection of the positions of the upper and lower eyelids even when a 

Regarding dependent claim 7, Morita modified by Hanita above teaches:
wherein the processing circuitry calculates an eye open-closed state by using the positional information of the eyelid detected (See at least Morita, ¶ [0029, 0051, 0055, 0058, 0068], FIGS. 1, 4 – 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…", "…The CPU 24 sets an upper eyelid searching area A (i.ltoreq.x.ltoreq.j, n.ltoreq.y.ltoreq.m) as shown in FIG. 5A and FIG. 5B, and then detects a horizontal edge line in which a brightness value is changed from bright to dark on the upper eyelid searching area A using a sobel filter for detecting horizontal edge (FIG. 3B) as shown in FIG. 6…", "…The CPU 24 detects edges that brightness value changes from dark to bright by scanning the scanning windows C1, C2 in the lower eyelid searching areas B1, B2…when a value processed by the sobel filter for detecting the horizontal edge from the upper portion to the lower portion in the searching window A is positive, and the absolute value of a pixel exceeds the threshold value of the horizontal sobel threshold for detecting the eyelid, the pixel is detected as the edge…", "…the CPU 24 detects the edges that brightness value changes from dark to bright in the rotated scanning window, and calculates the reliability value of the detected edge group. In this regard, the reliability value is calculated based on a value dividing number of edges included in the rotated scanning window by a distance between the position of centroid of the upper eyelid and the edge group within the scanning window…", "…The CPU 24 determines eyelid opening level based on the position of the upper eyelid detected in the previous upper eyelid detecting process position of the lower eyelid detected in the previous lower eyelid detecting process…"), and when it is determined that the eyelid has not been properly detected (See at least Hanita, ¶ [0044, 0045, ], FIGS. 2, 8 and 10, "…the ECU 30 determines whether the detection of the positions of the upper and lower eyelids by the eyelid detection unit 34 in Step S4 is correct (Step S5)…", "…the eyelid detection unit 34 is likely to falsely detect the curve projected onto the edge which is generated in the vicinity of the boundary of the pixel pattern of the LED light…", "…As shown in FIGS. 8 and 10, when the eyelid detection unit 34 correctly detects the positions of the upper and lower eyelids…the distribution of the pixel values K in the X direction is not greater than a predetermined threshold value, but is represented as a flat curve…"), determines that the calculated open-closed state is invalid (See at least Morita, ¶ [0029, 0051, 0055, 0058, 0068], FIGS. 1, 4 – 8, "…FIG. 1 includes a camera (an face image taking unit) 10 taking a face image by taking a picture of a face of an driver, an illumination light source 12 illuminating the driver, determining the eyelid opening level of the driver…", "…The CPU 24 sets an upper eyelid searching area A (i.ltoreq.x.ltoreq.j, n.ltoreq.y.ltoreq.m) as shown in FIG. 5A and FIG. 5B, and then detects a horizontal edge line in which a brightness value is changed from bright to dark on the upper eyelid searching area A using a sobel filter for detecting horizontal edge (FIG. 3B) as shown in FIG. 6…", "…The CPU 24 detects edges that brightness value changes from dark to bright by scanning the scanning windows C1, C2 in the lower eyelid searching areas B1, B2…when a value processed by the sobel filter for detecting the horizontal edge from the upper portion to the lower portion in the searching window A is positive, and the absolute value of a pixel exceeds the threshold value of the horizontal sobel threshold for detecting the eyelid, the pixel is detected as the edge…", "…the CPU 24 detects the edges that brightness value changes from dark to bright in the rotated scanning window, and calculates the reliability value of the detected edge group. In this regard, the reliability value is calculated based on a value dividing number of edges included in the rotated scanning window by a distance between the position of centroid of the upper eyelid and the edge group within the scanning window…", "…The CPU 24 determines eyelid opening level based on the position of the upper eyelid detected in the previous upper eyelid detecting process position of the lower eyelid detected in the previous lower eyelid detecting process…" Also, see at least Hanita, ¶ [0044, 0045, ], FIGS. 2, 8 and 10).

Allowable Subject Matter
Dependent claims 8 and 9, and independent claim 10 are objected to as being allowable – including any intervening and/or dependent claims. The following is the Examiner’s statement of reasons for allowance:

Regarding independent claim 10, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: when, in images indicated by respective pieces of image data having been acquired by the processing circuitry a ratio of images each with the eyelid reliability of less than a second threshold value, is not less than a third threshold value, the processing circuitry decreases the eyelid reliability that is calculated by using the luminance information and the positional information of the eyelid, and performs the determination as to whether the eyelid has not been properly detected, by using the eyelid reliability decreased.

Dependent claim 11 is also allowed as a result of its dependency to claim 10.






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666